194 F.2d 538
Paul GINSBURG, Appellant,v.CITIZENS FIDELITY BANK & TRUST COMPANY, C. R. Aley, W. R. Cobb, J. Matt Chilton, and William Marshall Bullitt, Charles I. Dawson, John E. Tarrant, R. Lee Blackwell, Thomas W. Bullitt, Warl S. Wilson, Thomas S. Dawson, Bernard H. Barnett, Richard M. Dawson, and Gerald Kirven, Doing Business as Bullitt, Dawson and Tarrant, Appellees.
No. 11407.
United States Court of Appeals Sixth Circuit.
February 18, 1952.

Appeal from the United States District Court for the Western District of Kentucky, Louisville; Roy M. Shelbourne, Judge.
Paul Ginsburg, Pittsburgh, Pa., for appellant.
Bullitt, Dawson & Tarrant, Louisville, Ky., for appellees.
Before HICKS, Chief Judge, and ALLEN and McALLISTER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the transcript of the record, the briefs of the parties, and the argument of counsel in open court, and the court being duly advised,


2
Now, therefore, it is hereby ordered that the judgment of the District Court be and is hereby affirmed on the grounds set forth in said judgment. The foregoing makes unnecessary any determination of the motion to strike appellant's supplemental brief.